KIRKPATRICK, Chief Judge.
Final judgment in this case was entered by this Court on December 19, 1946, D.C., 69 F.Supp. 103. Thereafter there was an appeal, an affirmance by the Circuit Court of Appeals and, 3 Cir., 164 F.2d 1021, on May 3, 1948, denial by the Supreme Court of a petition for certiorari. 334 U.S. 811, 69 S.Ct. 1016.
On June 23, 1948, the plaintiff filed with this Court a motion to reform the final decree by providing either that the defendants divest themselves of theatre ownership in this district or that cross-licensing among the defendants be prohibited. Pending at that time were motions by some of the defendants for an interpretation of the decree. The plaintiff’s and the defendants’ motions were argued together, and at the argument, on November 1, the Court denied the plaintiff’s motion, disposing of the defendants’ motions later on in a memorandum opinion filed on November 30.
On January 5, 1949, the plaintiff moved the Court “to reconsider, and, after reconsideration, to grant the plaintiff’s Motion to reform the Court’s Final Decree entered December 19, 1946.” The defendants then filed this motion to strike and dismiss the plaintiff’s motion to reconsider.
Rule 59(a), (b) and (e), Federal Rules of Civil Procedure, 28 U.S.C.A., precludes the Court from entertaining this motion to- reconsider-, which was made 55 days after the expiration of the 10 day limit set by Rule 59 for such motions, as interpreted in Safeway Stores v. Coe, 78 U.S.App.D.C. 19, 136 F.2d 771, 148 A.L.R. 782. The Court has no power to extend the time. Rule 6(b) authorizes extensions of time by the Court in some matters, “but it may not extend the time for taking any action under Rules * * * 59(b), (d) and (e) * *
The motion to strike is granted.